      Case 4:20-cv-00515 Document 10 Filed on 04/21/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 SEAN WHITE,                                    )
                                                )
         Plaintiff,                             )
                                                )        Civil Action No. 4:20-CV-00515
 v.                                             )
                                                )             Hon. Alfred H. Bennett
 ESA P PORTFOLIO, L.L.C.,                       )
                                                )
         Defendant.                             )

                                 NOTICE OF SETTLEMENT


       Pursuant to Local Rule 16.3, Defendant ESA P Portfolio, L.L.C., by and through

undersigned counsel, hereby submits this Notice of Settlement and states that the parties have

reached an agreement in settlement of all claims and to conclude the litigation. The parties are in

the process of finalizing and exchanging the necessary settlement documents and payment. Upon

exchange of settlement documents and payment, the parties will file the appropriate dismissal

documents with the Court

       Dated: April 21, 2020                         Respectfully submitted,


                                                     /s/ Kelly F. Bagnall _______________
                                                     Kelly F. Bagnall
                                                     Texas Bar No. 7375800
                                                     Jasmine M. Tobias
                                                     Texas Bar No. 24088822
                                                     Holland & Knight LLP
                                                     200 Crescent Ct #1600
                                                     Dallas, TX 75201
                                                     Telephone: (214) 964-9500
                                                     Facsimile: (214) 964-9501
                                                     kelly.bagnall@hklaw.com
                                                     jasmine.tobias@hklaw.com




#74268300_v1
      Case 4:20-cv-00515 Document 10 Filed on 04/21/20 in TXSD Page 2 of 2




                                                     Christine F. Gay
                                                     pro hac vice forthcoming
                                                     Holland & Knight LLP
                                                     701 Brickell Avenue, Suite 3000
                                                     Miami, Florida 33131
                                                     (305) 374-8500
                                                     (305) 789-7799 (fax)
                                                     christine.gay@hklaw.com

                                                     Attorneys for Defendant ESA P Portfolio,
                                                     L.L.C.


                             CERTIFICATE OF CONFERENCE

       I certify that on April 21, 2020, Christine F. Gay, counsel for Defendant, conferred with R.
Bruce Tharpe, counsel for Plaintiff regarding this Notice of Settlement, and counsel does not
oppose the filing of this notice.

                                             /s/ Jasmine M. Tobias
                                             Jasmine M. Tobias



                                CERTIFICATE OF SERVICE

       I certify that on April 21, 2020, a true and correct copy of foregoing document was served
in accordance with Federal Rule of Civil Procedure 5 on all counsel of record via the Court’s
CM/ECF system.

                                             /s/ Jasmine M. Tobias
                                             Jasmine M. Tobias




#74268300_v1
